Citation Nr: 1712193	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  06-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) under extraschedular criteria. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977. 

The Veteran raised a claim for a TDIU rating in February 2011 as part of his claim for a higher rating for his service-connected low back disability.  The TDIU claim is before the Board under Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In April 2013, the Board denied the Veteran's claim for a rating in excess of 20 percent for the service-connected low back strain prior to March 2012 and 40 percent beginning in March 2012 and this issue is no longer in appellate status.  

In January 2014, the Board denied TDIU on a schedular basis, and remanded TDIU on an extraschedular basis.

In September 2013, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is in the record.  A January 2017 letter informed the Veteran that he had the right to a new hearing, and if he did not respond in 30 days, the Board would assume the Veteran does not want a new hearing and proceed with the claim.  The Veteran did not respond to the letter, as such, the Board proceeds with the claim.

The Board notes there is an outstanding Motion to Advance on the Docket (AOD) pending, dated September 2016.  In support of his motion, the Veteran stated that his son, who pays part of his rent, is moving and buying his own house, and the Veteran's lease on his house does not end until June 2017.  An AOD motion may be granted if the Veteran is under "severe financial hardship."  38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Here, the Veteran does not demonstrate severe financial hardship, rather, that he expects to experience financial hardship in the future.  Further, the Veteran did not present documentation to support his motion.  The Veteran does not exhibit other grounds to grant the AOD motion, such as advanced age.  As such, the undersigned Veterans Law Judge denies the motion to advance this appeal on the Board's docket.  Id.

FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation from September 21, 2009 to present.


CONCLUSION OF LAW

From September 21, 2009 to present, the criteria for the assignment of a TDIU on an extraschedular basis were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  In light of the fully favorable decision herein, no further consideration of the VCAA is required.

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Facts and Analysis

The Veteran is service connected for: low back strain with degenerative changes at 40%, left ulnar nerve injury at 10%, left sciatic nerve damage due to the back at 10%, a depressive disorder at 10%, and arthritis of the left elbow at 10% since March 20, 2012.  The Veteran's combined evaluation is 60% disabling.  Prior to March 20, 2012, his combined rating was 50% and his low back strain was rated as 20 percent disabling.  The January 2014 Board decision denied TDIU on a schedular basis, noting that the Veteran did not qualify as a matter of law for TDIU on a schedular basis.

The Board now considers whether entitlement to benefits on an extraschedular basis is warranted; that is, whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  

A March 2008 VA vocational assessment states that the Veteran has a serious employment handicap because he has a number of disabling conditions (lumbosacral sprain, paralysis of the ulnar nerve, major depressive disorder) and many physical limitations.  He is not able to lift heavy items, bend, carry heavy objects and is in constant pain.  The Veteran suffers from depression and has difficulty controlling his anger.  The Veteran has no transferable skills and lacks training for suitable employment.  The assessment indicated that the Veteran was eager to work but stifled by his disabilities.

An SSA determination reflects that the Veteran is receiving SSA benefits, noting he ceased work in September 21, 2009, due to primary diagnosis of disorders of the back and secondary diagnosis of disorders of the muscle, ligaments, and fascia.

A June 2011 VA examination reflects that the Veteran's lumbar spine condition does not prevent him from working.  However, the Veteran reported then that he retired in September 2009 due to his lumbar spine pain; he reported he was a maintenance man and could no longer do his job.  He reported difficulty mowing the lawn without frequent breaks.  His range of motion was flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  Repetitive motion testing was not done due to pain.

In March 2012, a VA examination was again conducted.  The examiner opined that the Veteran was unemployable due to his service-connected thoracolumbar spine condition.  The examiner noted that the Veteran cannot, lift, stand for prolonged periods, sit for prolonged periods, bend or twist without significant pain.  The Veteran's history is consistent with long term chronic low back pain, and his imaging shows pathology for his current radiculopathy.  His personal account of his medical history is consistent with his medical records.  The examiner stated that the Veteran is "certainly unemployable" at this time and likely will not improve to the point that he could work in any capacity again.

During the September 2013 Board hearing, the Veteran stated he last worked in September 2009.  He stated his physical limitations caused his employment hours to be reduced and then stopped.  He tried to go to vocational rehab or gain additional employment but was denied because of his disabilities, especially his low back disability.  He indicated he graduated high school and did some college classes but did not graduate.

By March 2014 application for TDIU, the Veteran again stated he last worked in September 2009.  He stated that his lower back disability prevents him from working.  He indicated his education includes truck driving school.  He stated his last jobs were in maintenance, security, and auto dismantling.

The Veteran's most recent employer in August 2014 provided a statement indicating that the Veteran resigned from employment September 30, 2009 and did not mention anything about a disability or time missed.

A December 2015 VA treatment note reflects that the Veteran has difficulty sleeping due to back pain and takes opioid medication for his back pain.

An April 2016 administrative decision from the Director, Compensation, denied entitlement to TDIU on an extra schedular basis.  A February 2016 related memorandum noted that VAMC Spokane treatment records of August 2013 indicate an ability to work in the garden, go fishing, and play video games despite disability.  Also, the Veteran was hunting as recently as November 2014 and that the limiting factor in that activity was his knee, not the service related back or radicular symptoms.  The Board notes that VA treatment records, including an August 2013 note, reflect that while the Veteran enjoys activities such as fishing and gardening, he consistently "has to balance his chronic pain with his level of activity" and lists pain as one of his biggest challenges.

The Veteran appeared for a VA examination as to his back in April 2016.  The Veteran reported prolonged sitting, standing, bending, raking grass, and mowing grass causes flare-ups.  He has to mow his grass in stages now; he cannot tolerate mowing more the 15 minutes before he needs to take a break.  He states he cannot tolerate raking any longer because this activity extends the flare-ups.  Bending forward or extending the spine causes flare-ups as well.  During flare-ups he reports increased pain and decreased range of motion.  The Veteran exhibited forward flexion of 25 degrees, extension to 10 degrees, bilateral lateral flexion of 10 degrees, and bilateral lateral rotation to 5 degrees.  The examiner stated that the range of motion testing led to an immediate flare-up of pain and radicular symptoms in both legs.  Pain increased at the endpoints of all range of motion measurements and further repetitive use testing was impossible.  Radiculopathy was found in both lower extremities.  There was no ankylosis of the spine; however, as noted, the Veteran was unable to perform range of motion testing during the flare-ups, suggesting lack of movement.  The examiner opined that the Veteran cannot work do to his back condition; he cannot tolerate sitting or standing for more than 10-15 minutes before he must reposition, he cannot lift or do heavy work, he cannot bend or twist without significant increase in pain.  He takes narcotics daily (due to his back disability) and this makes him a bit "cloudy."  Also, driving any distance makes his back pain flare-up as well.  The examiner concluded that the Veteran would not be able to be productive in the workforce any longer due to his back condition.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, since September 21, 2009, the date the SSA found him to be disabled from work primarily due to his low back condition.  

In April 2016, the Director of VA's Compensation Service determined that the evidence of record did not show that the Veteran was unemployable as a result of service-connected disabilities.  Although the Director found that an extraschedular TDIU was not warranted, the Board may make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).  

The Veteran's education includes high school and truck driving school, and his past employment includes maintenance, security, and automobile dismantling.  As such, the Veteran's background lends himself to performing work that that requires more physical rather than sedentary activity.  The Veteran's medical history reflects that he has severe limitations on his ability to perform work, especially physical work, due to his service-connected disabilities, especially his low back condition.

From March 2008 onward, as outlined above, the record reflects that the Veteran has been severely limited from employment by his service-connected back pain.  The March 2008 vocational assessment, September 2009 SSA determination, and March 2012 and April 2016 VA examinations each conclude that the Veteran is unable to work due to his back pain.  The VA examiners' opinions were made upon examination of the Veteran including range of motion testing and consideration of his lay statements.  The Board also considers the Veteran's lay statements of suffering severe back pain and the fact that he takes opioids for his back pain.  

After resolving all reasonable doubt, the Board will assign an extraschedular TDIU from September 21, 2009 to present.


ORDER

An extraschedular TDIU from September 21, 2009 to present is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


